                                                                          HUNTON ANDREWS KURTH LLP
                                                                          200 PARK AVENUE
                                                                          NEW YORK, NY 10166-0005


                                                                          TEL 212 • 309 • 1000
                                                                          FAX 212 • 309 • 1100



                                                                          BRIAN V. OTERO
                                                                          DIRECT DIAL: 212 • 309 • 1020
                                                                          EMAIL: botero@HuntonAK.com

March 17, 2020                                                            FILE NO: 075414.0000064



Via ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:     Homeward Residential Inc. v. Sand Canyon Corporation
        Index No.: 12-cv-5067 (JMF) (JLC)

Your Honor:

        Pursuant to the Court’s Electronic Case Filing Rules & Instructions § 6 and Your
Honor’s Individual Practices for filing redacted materials, Plaintiff Homeward Residential,
Inc., respectfully seeks leave to redact from its Reply Memorandum in Further Support of its
Motion for Summary Judgment references to certain documents (the “Confidential
Materials”) and to file Homeward’s Responses to Defendant Sand Canyon’s Counter-
Statement to Plaintiff’s Rule 56.1 Statement of Material Facts and Sand Canyon’s Response
to Plaintiff’s Rule 56.1 Statement of Material Facts and its Reply Memorandum in Further
Support of its Motion to Exclude Certain Testimony from Defendant’s Experts, under seal.
Plaintiff’s papers are being filed simultaneously.

       The Confidential Materials consist of (i) documents produced by Plaintiff and
Defendant in the action, including expert reports, which both parties have designated
“Confidential” or “Highly Confidential” pursuant to the Protective Order applicable in this
case (Dkt. 66), (ii) deposition testimony that the Parties have designated “Highly
Confidential” or “Confidential,” and (iii) Homeward’s Responses to Defendant’s Counter-
Statement of Material Facts. Homeward intends to file its responses to Defendant’s Counter-
Statement of Material Facts under seal because Defendant designated its entire Counter-
Statement as “Confidential.” See Dkt. 374.

        For these reasons, we respectfully ask that the Court grant Plaintiff’s request for leave
to redact the references to the Confidential Materials in its memorandum of law and to file its
responses to Sand Canyon’s Counter-Statement of Facts and its Reply Memorandum in

         ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
      LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                             www.HuntonAK.com
Hon. Jesse M. Furman
March 17, 2020
Page 2

Further Support of its Motion to Exclude Certain Testimony from Defendant’s Experts under
seal.

                                          Respectfully submitted,

                                          /s/ Brian V. Otero
                                          Brian V. Otero
                                          HUNTON ANDREWS KURTH
                                          for Plaintiff Homeward Residential, Inc.

Plaintiff's motion is temporarily GRANTED. The Court will decide whether to keep the materials
under seal or in redacted form when deciding the underlying motions. The Clerk of Court is
directed to terminate ECF No. 380. SO ORDERED.




                                                   March 19, 2020
